Citation Nr: 1601076	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-34 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thyroid disability.  

2.  Entitlement to an initial compensable disability rating for hypertension.  

3.  Entitlement to an initial compensable disability rating for hearing loss of the left ear.  

4.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

5.  Entitlement to an initial disability rating in excess of 40 percent for left below the knee amputation (BKA).  

6.  Entitlement to an effective date prior to January 11, 2007 for the grant of service connection for diabetes mellitus, type 2 (DM2).  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU), as due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Son


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2010 rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in November 2015.  A transcript of that hearing has been associated with the claims file.  

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issues of service connection for a thyroid disability an initial compensable disability rating for hearing loss of the left ear are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the probative evidence of record demonstrates that the Veteran's current hypertension is productive of systolic pressures predominantly 160 or more throughout the duration of the appeal.

2.  The probative evidence of record demonstrates that the Veteran's peripheral neuropathy of the right lower extremity is productive of mild incomplete paralysis of the external popliteal nerve.  

3.  The probative evidence of record demonstrates that the Veteran's left BKA is productive of  amputation not improvable by prosthesis controlled by natural knee action.

4.  The Veteran filed his initial claim for service connection for DM2, on January 11, 2008 which was granted by a November 2008 rating decision and a 20 percent disability rating was awarded, effective January 11, 2007; the Veteran perfected an appeal on this issue, which is currently on appeal before the Board.  

5.  Prior to January 11, 2008, there was no pending, unadjudicated claim for service connection for diabetes mellitus of any sort.

6.  Affording the Veteran the benefit of the doubt, the probative evidence of record indicates that, during the entire appeal period, the Veteran's service-connected disabilities, including left BKA, DM2, hypertension, hearing loss of the left ear, peripheral neuropathy of the right lower extremity, and depressive disorder, preclude the Veteran from obtaining and maintaining employment that could be considered substantially gainful versus just marginal by comparison, when also considering his level of education, prior work experience and training, but not his advancing age or disabilities that are not service-connected.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent for hypertension have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.104, Diagnostic Code (DC) 7101 (2015).

2.  The criteria for disability ratings in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, DC 8521 (2015).

3.  The criteria for a 60 percent rating for left BKA have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.68, 4.71a, DCs 5164, 5165 (2015).

4.  The criteria are not met for an effective date prior to January 11, 2007, for the award of service connection for DM2.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.104, 3.105(a), 3.155, 3.156, 3.157, 3.159, 3.114, 3.186, 3.400 (2015).  

5.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of January 2008 and May 2009 letters sent to the Veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, Social Security Administration (SSA) records, VA and private medical records, VA examinations, and statements and testimony from the Veteran and his representative.  

The November 2008, January 2010 and May 2012 examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran testified at a Board hearing in November 2015.  The hearing was adequate as the Veteran's Law Judge explained the issues on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his attorney have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).

Analysis

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

1. Hypertension

The Veteran's hypertension is currently rated under DC 7101, which provides for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under DC 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control; a 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more; a 40 percent rating is warranted for diastolic pressure predominantly 120 or more 40; and a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104 (2015).  

Note 1 to DC 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  

Note 2 to DC 7101 provides that hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be evaluated as part of the condition causing it rather than by a separate evaluation.

Note 3 to DC 7101 provides that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.  

Despite the November 2008, January 2010 and May 2012 VA examinations which reflect blood pressure readings with systolic pressures ranging from 128 to 140 and diastolic pressures ranging from 58 to 70, private and VA medical records from as early as February 2007, within a year of the Veteran's claim, reflect that the Veteran's blood pressure included continued readings with systolic pressures ranging from 160 to 178.  Therefore, the Board finds that the Veteran meets the criteria for an initial rating of 10 percent, for hypertension, DC 7101.  

At no point during the pendency of this appeal has the hypertension caused what has amounted to diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104.  Therefore, at most, a 10 percent rating is warranted under DC 7101.

Accordingly, the Veteran's hypertension warrants a 10 percent disability rating, though no higher under DC 7101.  38 C.F.R. §§ 4.3, 4.7, 4.104, DC 7101; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




2.  Peripheral Neuropathy

The Veteran's peripheral neuropathy of the right lower extremity is currently rated under DC 8521 which provides ratings for paralysis of the external popliteal nerve.  Under DC 8521, a 10 percent rating is assigned for mild incomplete paralysis of the external popliteal nerve.  A 20 percent rating is assigned for moderate incomplete paralysis.  A 30 percent rating is assigned for severe incomplete paralysis.  A 40 percent rating is assigned for complete paralysis of the external popliteal nerve manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a , DC 8521.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Board notes that words such as "slight," "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  

The probative evidence of record, including the private and VA medical records the January 2010 and May 2012 VA examinations, demonstrates that the Veteran's peripheral neuropathy of the right lower extremity, at worst, was productive of mild neurological manifestations.  Neurological testing performed in February 2008 VA outpatient treatment reports reflect the Veteran could not feel monofilament on the right foot, right lower extremity edema, muscle strength of 5/5 in the lower extremities bilaterally, no numbness, no tingling, no weakness, and no muscle weakness or pain.  The January 2010 VA examination revealed findings of decreased sensory function to vibration, pain and light touch in the right lower extremity.  In the May 2012 VA examination, the Veteran's peripheral neuropathy symptoms included mild intermittent pain, mild paresthesias and/or dysthesias and mild numbness of the right lower extremity.  Right knee and right ankle deep tendon and brachioradialis reflexes were absent.  

The Board finds that the Veteran's symptoms of a peripheral neuropathy of the right lower extremity more nearly approximates the criteria for a 10 percent rating under DC 8521, for mild incomplete paralysis.  In the absence of findings which indicate that peripheral neuropathy of the right lower extremity is productive of moderate incomplete paralysis, there is no schedular basis for the assignment of a higher disability rating in excess of 10 percent for the right lower extremity.  See 38 C.F.R. § 4.124a, DC 8521.

Accordingly, the Veteran's peripheral neuropathy does not warrant an initial disability rating in excess of 10 percent under DC 8521.  38 C.F.R. §§ 4.3, 4.7, 4.104, DC 8521; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

3.  Left BKA

The Veteran's left BKA is currently rated as 40 percent disabling under DC 5165 for amputation at a lower level of the knee, permitting prosthesis.  38 C.F.R. § 4.71a, DC 5165 (2015).  Amputation of the leg at a lower level permitting a prosthesis will be rated as 40 percent disabling.  38 C.F.R. § 4.71a, DC 5165 (2015).  Amputation of the leg not improvable by prosthesis controlled by natural knee action will be rated as 60 percent disabling.  38 C.F.R. § 4.71a, DC 5164 (2015).

The probative evidence of record, including the private and VA medical records the November 2008, January 2010 and May 2012 VA examinations, demonstrates that the Veteran's left BKA has been productive of amputation not improvable by prosthesis controlled by natural knee action.  During the November 2015 Travel Board hearing, the Veteran testified that he was unable to move with his prosthesis, stating that he could only move from his wheelchair to his bed.  VA medical records, including the VA examinations, demonstrate the Veteran underwent a left BKA in December 2007 and was provided a prosthesis for his left leg but currently moves around in a wheelchair.  In a May 2008 VA outpatient treatment report it was noted the Veteran had to rotate the prosthesis to avoid knee pain in the left lower extremity.  A June 2008 VA outpatient treatment report revealed the Veteran still had difficulty straightening the left lower extremity in stance phase when trying to attempt ball tossing and that in order to feel stable, must rotate the right lower extremity to avoid knee pain to left lower extremity.  The January 2010 VA examination noted the course of the Veteran's left BKA was progressively worse and he received no treatment except for a prosthesis.  A May 2010 VA outpatient treatment report revealed the Veteran had poor progression with his prosthetic training program.  The May 2012 VA examination noted the Veteran constantly used a wheelchair and had a prosthesis but was not using it due to his right leg disability.  

Therefore, as the medical evidence above demonstrates that the Veteran's left BKA has been productive of amputation not improvable by prosthesis controlled by natural knee action, the Board finds that the Veteran meets the criteria for an initial rating of 60 percent, for left BKA under, DC 5164.  38 C.F.R. § 4.71a.  

At no point during the pendency of this appeal has the left BKA caused amputation of the thigh to the upper third, one-third of the distance from perineum to knee joint measured from perineum.  38 C.F.R. § 4.71a.  Therefore, at most, a 40 percent rating is warranted under DC 5164.

Accordingly, the Veteran's left BKA warrants a 60 percent disability rating, though no higher under DC 5164.  38 C.F.R. §§ 4.3, 4.7, 4.71a; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



4. Lay Statements

The Board observes that the Veteran is competent to report on factual matters of which they had firsthand knowledge, e.g., experiencing and witnessing physical symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran regarding the effects of his current symptoms of his peripheral neuropathy and left BKA on his daily life are competent and credible, as are his report of the blood pressure readings he recorded at home for his VA treatment providers.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  But where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings - in particular, the blood pressure readings, severity of his left BKA and characterization of incomplete paralysis and symptoms thereof.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

5. Extraschedular Consideration and TDIU

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2015).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

As described above, the manifestations of the Veteran's hypertension, peripheral neuropathy and left BKA are adequately contemplated by the schedular criteria set forth in DCs 5164, 7101 and 8521.  38 C.F.R. § 4.71a, 4.104, 4.124a.  The rating criteria also provide for greater impairment of this disability as well, including:  higher blood pressure readings, moderate or greater severity of incomplete paralysis or complete paralysis of the left lower extremity and amputation of the thigh to the upper third one-third of the distance from perineum to knee joint measured from perineum..  Id.  Therefore the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular evaluation for these disabilities, throughout the appeal period under 38 C.F.R. § 3.321 is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, as a TDIU has been awarded in this decision, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Effective Date  

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).  

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  

For an award based on receipt of new and material evidence, other than STRs, received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  The proper effective date for an award based on receipt of new and material evidence, other than STRs, received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  

There is an exception to the general rule governing reopened claims.  In the limited instance in which the new and material evidence received comprises a supplemental report from the service department, in accordance with 38 C.F.R. § 3.156(c), the former decision (representing the denial of that claim) may be reconsidered de novo on the merits.  See Shipley v. Shinseki, 24 Vet. App. 458 (2011).

Revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q), effective October 6, 2006.  38 C.F.R. § 3.156(c) was revised to establish clearer rules regarding reconsideration of decisions on the basis of newly-discovered service department records.  Effective on or after October 6, 2006, § 3.156(c) provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  38 C.F.R. § 3.156(c)(1).  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  

Relevant service records as defined by 38 C.F.R. § 3.156(c) include:  (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  See 38 C.F.R. § 3.156(c)(1).  

This provision does not apply to records that VA could not have obtained when deciding the claim because they did not exist when VA decided it, or because the claimant failed to provide sufficient information for VA to identify and obtain them for an official source.  38 C.F.R. § 3.156(c)(2).  An award made based all, or in part, on the newly-received service department records is effective on the date entitlement arose or the date VA received the previously-decided claim, whichever is later, or such other date as may be authorized by the general provisions of 38 C.F.R. § 3.156(a) (concerning petitions to reopen based on new and material evidence) applicable to a previously-decided claim.  38 C.F.R. § 3.156(c)(3).  Also, where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c)(4).  

After a careful review of the relevant evidence of record, the Board has determined, based upon the satisfactory and probative evidence of record, that an effective date prior to January 11, 2007, for the grant of service connection for DM2 is not warranted.  

The outcome of this claim rests on whether there was an earlier date of entitlement and an earlier date of claim, which did not have a final and binding disposition.  The Veteran filed his initial claim for service connection for DM2, on January 11, 2008 which was granted by a November 2008 rating decision and a 20 percent disability rating was awarded, effective January 11, 2007.  The Veteran perfected an appeal on this issue, which is currently on appeal before the Board.  In this case, prior to January 11, 2007, there was no pending, unadjudicated claim or petition to reopen the claim for service connection for DM2 of any sort.  

The applicable regulation is clear that the appropriate effective date for the award of service connection in this case is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Although a private physician has provided a February 2008 letter indicating the Veteran's DM2 began in 1999, thereby providing an earlier date of entitlement, as there was no claim for service connection for DM2 filed prior to the January 11, 2008 claim, from which an effective date was assigned one year prior to the claim on January 11, 2007, the award of service connection may only be effective as of the later date, which is January 11, 2007.  See id.  

Accordingly, despite the evidence demonstrating DM2 began as early as 1999, as there was no pending, unadjudicated claim for service connection for a DM2 of any sort before the January 11, 2008 claim, the proper effective date for the award of service connection under 38 C.F.R. § 3.400 can be no earlier than the January 11, 2007 effective date assigned.

TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran meets the preliminary schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) due to his service-connected left BKA, DM2, hypertension, hearing loss of the left ear, peripheral neuropathy of the right lower extremity, and depressive disorder.  

In the November 2015 Travel Board hearing, the Veteran testified that he last worked as a sales manager in a car lot back in 2007.  He stated he was laid off, but not because of his disabilities.  He testified that since that time, he has not been able to obtain work because right after his last employment, he had his left lower extremity amputation and other health issues that prevented him from obtaining employment.  

In a July 2009 Employment Information form, the Veteran's former employer reported that the Veteran last worked in August 2007 as a sales manager, he was terminated due to job performance and was on unemployment after termination.  

Despite the May 2012 VA examinations which found the Veteran was employable in a sedentary capacity, each VA examination provided an opinion regarding the Veteran's employability due to a sole service-connected disability and no examiner addressed the Veteran's employability as due to all his service-connected disabilities together.  Moreover, it appears that no VA examiner considered whether the Veteran's service-connected disabilities together rendered him incapable of either substantially gainful or marginal employment by comparison, when also considering his level of education, prior work experience and training, but not his advancing age or disabilities that are not service-connected.  

A July 2008 SSA report of contact noted that the Veteran was 59 years old with a 12th grade education and had worked as an auto finance officer and manager.  This report also noted his physical limitations included hearing loss, DM2, neuropathy, left BKA, and ongoing edema of the lower limb and found that his condition was further complicated by obesity at 310 pounds.  At that time, it was found that, given the preponderance of the medical evidence, the Veteran would be unable to perform a full 40 hour week by December 2007 and that, given his residual functional capacity, he was unable to perform substantially gainful employment in any industry.  A December 2007 SSA physical residual functional capacity evaluation revealed that, in considering the Veteran's history of DM2, left BKA and ongoing edema of the right lower extremity and inability to feel monofilament on the right foot, the examiner found the Veteran was not likely to be able to complete a 40 hour work week within the year.  The examiner also noted that, while the Veteran had a prosthesis and was currently in gait training, his neuropathy and obesity had been factored into the residual functional capacity.  

Given the above evidence, and considering the increases to the Veteran's hypertension and left BKA in this decision, the Board finds that the evidence supports that the Veteran's service-connected disabilities, including left BKA, DM2, hypertension, hearing loss of the left ear, peripheral neuropathy of the right lower extremity, and depressive disorder, preclude him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal by comparison, when also considering his level of education, prior work experience and training, but not his advancing age or disabilities that are not service-connected.  Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates that he is unemployable or capable of no more than marginal employment due to his service-connected disabilities.  Accordingly, the criteria for a TDIU as due to service-connected disabilities are met.  


ORDER

An initial 10 percent disability rating for hypertension is granted, subject to the statutes and regulations governing the payment of VA compensation.  

An initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.  

An initial disability rating of 60 percent for left BKA is granted, subject to the statutes and regulations governing the payment of VA compensation.

An effective date prior to January 11, 2007 for the grant of service connection for DM2 is denied.  

A TDIU is granted.  


REMAND

Thyroid Disability

The Veteran's service records reflect that he served in the Republic of Vietnam from March 1970 to February 1971, during the Vietnam War era, and therefore, he will be presumed to have been exposed to an herbicide agent during that service.  38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran argues his current thyroid disability, diagnosed as subclinical hypothyroidism per the VA medical records, is related to his presumed herbicide exposure in service.  

As his currently diagnosed thyroid condition is not a condition which has been deemed associated with herbicide exposure under current VA law, service connection cannot be awarded under the laws governing presumptive service connection based on exposure to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  However, the Veteran may pursue a claim for service connection for a thyroid condition as due to exposure to herbicides on the basis of direct service connection.  Therefore, as the Veteran is presumed to have been exposed to herbicides in service and he is currently diagnosed with subclinical hypothyroidism, the Board finds a VA examination is necessary to determine whether his current thyroid disability originated during his active service or within one year after his service in the Republic of Vietnam, or was otherwise caused by or related to his active service, including the presumed herbicide exposure.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

Left Ear Hearing Loss

Subsequent to the last May 2012 VA examination of the Veteran's left ear hearing loss, the Veteran has continued to claim his condition worsened.  See November 2015 Travel Board Hearing Transcript.  Therefore, a new VA examination is necessary to determine the severity of the Veteran's left ear hearing loss.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.

Outstanding Medical Records

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially any outstanding VA medical records.  

2.  Schedule the Veteran for a VA examination for his thyroid disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's disability.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully, including: (1) the STRs; and (2) the post-service private and VA medical records.  

Please note: the Veteran is competent to attest to any lay observable symptoms of a thyroid disability (if any lay observable symptoms are possible) and past treatment.  The credibility of his statements is a separate evaluation.

All tests should be performed to determine his current diagnoses.  

The examiner is then asked to answer the following:  

(a).  Please identify any current thyroid disability.  If no disability can be found, please report and provide an explanation, including a discussion of the diagnosis of subclinical hypothyroidism in the VA medical records.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed thyroid disability identified in the examination was incurred during the Veteran's active military service, manifested within one year of his discharge, or was otherwise related to any disease, event, or injury during his service, to include his conceded herbicide exposure during active service.  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Upon receipt of all additional records, schedule the Veteran for a VA examination of his left ear hearing loss.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of the left ear hearing loss should consist of all necessary audiometric testing and performed by a licensed audiologist.  Maryland CNC speech discrimination test should be performed.

The examiner is asked to comment on the degree of severity of the Veteran's left ear hearing loss and the effects on his employment and activities of daily living.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

4.  Ensure the examiners' opinions are responsive to the determinative issues of etiology of the thyroid condition and severity of the left ear hearing loss in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

5.  Then readjudicate these claims in light of this and all other additional evidence.  If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


